As filed with the Securities and Exchange Commission on August 25, 2017 1933 Act Registration No.333-146827 1940 Act Registration No.811-22135 United States Securities and Exchange Commission Washington, D.C. 20549 FormN-1A Registration Statement Under the Securities Act of [ ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No.55 [X] and/or Registration Statement Under the Investment Company Act of [ ] Amendment No. 56 [X] Innovator ETFs Trust (formerly Academy Funds Trust) (Exact name of registrant as specified in charter) 120 North Hale Street Wheaton, Illinois 60187 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (800)621-1675 Corporation Service Company 251 Little Falls Drive Wilmington, DE 19808 (Name and Address of Agent for Service) Copy to: Morrison C. Warren, Esq. Chapman and CutlerLLP 111 West Monroe Street Chicago, Illinois 60603 It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph(b) [X] on September 22, 2017 pursuant to paragraph(b) [ ] 60 days after filing pursuant to paragraph(a)(1) [ ] on (date) pursuant to paragraph(a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: [X] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Contents of Post-Effective Amendment No. 55 This Post-Effective Amendment to the Registration Statement comprises the following papers and contents: The Facing Sheet The sole purpose of this filing is to delay the effectiveness of the Registrant's Post-Effective Amendment No. 45, as it relates to Innovator Shield S&P 500 ETF; CBOE Annual PTP Strategy, (MONTH) Series, a series of the Registrant, until September 22, 2017. Parts A, B and C of the Registrant’s Post-Effective Amendment No. 45 under the Securities Act of 1933 as it relates to Innovator Shield S&P 500 ETF; CBOE Annual PTP Strategy, (MONTH) Series (formerly Innovator Enhanced S&P 500 ETF; 3 Up to a Cap, 1 Down, CBOE Annual PTP Strategy (MONTH) Series), a series of the Registrant, filed on May 15, 2017, are incorporated by reference herein. Signatures Signatures Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under rule 485(b) under the Securities Act and has duly caused this Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of Wheaton, and State of Illinois, on the 25th day of August, 2017. Innovator ETFs Trust By: /s/ H. Bruce Bond H. Bruce Bond President Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities and on the date indicated: Signature Title Date /s/ H. Bruce Bond Chief Executive Officer, President and Trustee August 25, 2017 H. Bruce Bond /s/ John W. Southard Treasurer August 25, 2017 John W. Southard /s/ Mark Berg Trustee August 25, 2017 Mark Berg /s/ Joe Stowell Trustee August 25, 2017 Joe Stowell /s/ Brian J. Wildman Trustee August 25, 2017 Brian J. Wildman [Chapman and Cutler LLP] August 25, 2017 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Innovator ETFs Trust (formerly Academy Funds Trust) Ladies and Gentlemen: On behalf of Innovator ETFs Trust (the “Registrant” ), we are transmitting for electronic filing under the Securities Act of 1933, as amended (the “1933 Act” ), Post-Effective Amendment No. 55 and under the Investment Company Act of 1940, as amended, Amendment No. 56 to the Registrant’s registration statement on Form N-1A (the “ Amendment ”). The Amendment relates to Innovator Shield S&P 500 ETF; CBOE Annual PTP Strategy, (MONTH) Series (formerly Innovator Enhanced S&P 500 ETF; 3 Up to a Cap, 1 Down, CBOE Annual PTP Strategy (MONTH) Series), a series of the Registrant. This Amendment is being filed pursuant to Rule 485(b) of the 1933 Act and will become effective on September 22, 2017. If we may cooperate with you in any way in the processing of this registration statement, please telephone the undersigned at (312) 845-3484. Very truly yours, CHAPMAN AND CUTLER LLP By: /s/ Morrison C. Warren Morrison C. Warren Enclosures
